THEA~ORNEY                GENERAL
                            OFTEXAS


                                September 2, 1959


Honorable Coke R. Stevenson
                   --    .       Opinion No. ww- 6%
Texas Liquor Control Ljoara
P. 0. Box 56                     Re:   Whether subsection 2 of
Austin 61, Texas                       H. B. 11, 56th Leg., 3rd
                                       C.S., directs the Liquor
                                       Control Board to collect
                                       a floor tax from all se-
                                       tailers of distilled
Dear Mr. Stevenson:                    spirits in Texas.
         You have requested an opinion concerning whether
or not Subsection 2 of Section 2 of House Bill 11, passed
at the 3rd Called Session of the 56th Legislature, directs
your Department to collect a "floor tax" from all retailers
of distilled spirits in Texas. You have also directed
attention to the fact that an objection to the Constitu-
tionality of the Act has been made on the ground that if
it does direct that the tax be collected/it is in conflict
with Article III, Section 35 of the Texas Constitution.
           The constitutional section referred to is as
follows:
         "No bill, (except general appropriation bills,
which may embrace the various subjects and accounts for and
on account of which monies are appropriated) shall contain
more than one subject, which shall be expressed in its title
But if any subject shall be embraced in an act,which shall
not be expressed in its title, such act shall be void only
as to so much thereof, as shall not be so expressed."
           The pertinent portions of the title to House Bill
11 are:
         "An Act. . .amending Section 21 of Article 1.
Chapter 467, Acts of the 44th Legislature, Second
Called Session 1935> as amended (compiled as Article 666.~21
of Honorable Coke R. Stevenson, Page 2   (Opinion No. W- 695 )


    Acts of the 2nd Called Session of the Forty-fourth
    Legislature as last amended by Section VIII of Chapter
    402, Acts of the Fifty-second Legislature, Regular
    Session 1951, compiled as Article 666-21,Vernon's
    Annotated Penal,Code of Texas, shall be and is hereby
    amended so as to read hereafter as follows:
        'Sec. 21   There is hereby levied and imposed on the
    first eal? in addition to the other fees and taxes levied
    by this act the following:
         '. . ,.fiewrates on distilled spirits specifiedlf. .
         'The term "first sale” as used in Article 1 of this
    Act shall mean and include the first sale, possession,
    distribution, or use in this State of any and all liquor
    refined, blended, manufactured, imported into, or in any
    other manner produced or acquired, possessed, or brought
    into this State.
         'The tax herein levied shall be paid by affixing a
    stamp or stamps on each bottle or container of liquor.
    Said stamps shall be affixed in strict accordance with
    any rule or regulation promulgated in pursuance of this
    Act; provided, however, any holder of a permit as a
    retail dealer as that term is defined herein shall be
    held liable for any tax due on any liquor sold on which
    the tax has not been paid.
               /The provisio&s of the two preceding para-
    graphs*are'Fecodifications of provisions in Article 666-21,
    Tex. Pen. CodeJ'
         "(2) It is further provided that such portion of
    the tax provided by the amendment to Sectiu,l21 of tne
    Texas Liquor Control Act by Subsection (1) of Section 2
    of this Act which represents an increase in the tax rate
    on liquors shall apply and attach to all liquor which
    shall be in the possession of any person for the purpose
    of sale. Every person having possession of any liquor
    for the purpose of sale shall on the effective date of
    this Act render and submit to the Texas Liquor Control
    Board at Austin, Travis County, Texas a true and correct
    sworn inventory of,all such liquors, setting forth in
    detail the size of containers and the quantity thereof
    and shall attach to such sworn inventory a cashiers'
    check or certified check payable to the State of Texas
    in an amount equal to the portion    of said tax
    representing an increase in .chepax rate on such liquor.
Honorable Coke R. Stevenson, Page 3   (CPinion NO. WW-695   )


    The sworn inventory shall be rendered upon a form to be
    prescribed and furnished by the Texas Liquor Control
    Board. The sworn inventory with cashiers' check or
    certified check attached shall be placed in the United
    States mail, addressed to the Texas Liquor Control
    Board at Austin, Travis County, Texas within twenty-four
    (24) hours after the effective date of this Act, and a
    true, correct and exact copy thereof must be retained by
    the person making such report. Failure or refusal to
    render and submit such inventory and cashiers' check or
    certified check on or before the time specified above
    or the willful falsification of such inventory shall be
    deemed sufficient grounds for the cancellation of any
    permit or license by the Board. The capy of the sworn
    inventory and the purchaser's copy of the cashiers'
    check or ce-tified check retained by the person making
    such report shall be evidence of the payment of the
    portion of the tax which represents an increase. The
    Texas Liquor Control Board is hereby authorized to adopt.
    rules and regulations which may include provisions for
    the present stampsfiig   or stamps of the present denomi-
    nations, to evidence payment of both the increase in the
    tax herein levied and the tax heretofore levied in the
    Texas Liquor Control Act as amended."
         There can be no doubt that the tax increase imposed
by Section 2 of House Bill lllsintendedto apply .to all "floor
stock" held by retailers for the purpose of sale as of
September 1, 1959; the direction to collect the tax from the
retailers is explicit. The question that must be decided is
whether or not such intendment and direction are comprehended
by the caption of the Bill.
         The purpose of Art. III, Sec. 35, Tex. Const. is to
insure that legislator, lawyer and layman are reasonably
apprised of the nature or contents of each particular bill,
thus avoiding deception and giving those who are interested
in a subject under consideration an opportunity to be heard
thereon. Sec. 39 Tex. Jur. 77, and cases there cited. Said
section is to be liberally construed, i.e., it cannot be
given a construction which would embarrass, defeat or retard
leaislation. Ibid. P. 80. Particularly is this true in
regard to revenue measures. City of Beaumont v. Gulf States
Utilities Co., 163 S.W.2d 426 (Tex.Civ.App. 1942, erro-
refused).
         Giving the caption to H. B. 11 literal interpretation,
its purpose (in so far as relevant) is to amend Art. 666-21,
,Tex.Pen.Code,by increasing the tax on distilled spirits and
wine. It should be noted that the .captiondoes not specify
Honorable Coke R. Stevenson, Page 4    (Opinion No. WW- 695)


the .~--
    amount, or the nature of, or who is to pay the tax increase.
The tax levied by A.P=~-21,    Tex. Pen.Code is imposed on
distilled spirits and wine on -.-.-
                              which the -tax has not previously
                                                          -,.-
been paid. (See quotation o??Sec. 2.T   H, By-il,upsa).
ConseEtiy,    it is clear that any interested person(harticu-
a retailer) would reasonably be put on notice that the amend-
ment to said Article might make provision for the collection
of the tax increase on all liquor held for sale as of the
effective date of the increase.
         It is well settled that the caption of a bill need
not state every detail designed to effectuate, accomplish, or
enforce the main object of the act, but is sufficient if such
main purpose is stated. Continental Bus System v. Carney,
310 S.W.2d 676 (Tex.Civ.App.1958, error refused), City 07
Beaumont v. Gulf State Utilities Co., supra. And see 39 Tex.
jur. 90.7s stated in Wilkinson v. Lyen,,2U'(S.W. 638,640
(Tex. Civ.App. 1918):
         "It is also well settled that an act of the Legis-
lature is unobjectionable on the ground that it contains more
than one subject, if those subjects are germane or subsidiary
to the main sub,iect;that the requirement of the consti-
tutional provision is addressed to the subject, and not to
the details of the act, -+-
                        to accom lish the main object of -
                                                         the
act,and such details may be mu tifarious. miffS=te,
TTex.   Cr. R. 63, 109 S.W. 176; Singleton v. State, 53 Tex.
cr. R. 626, 111 S.W. 736, and authorities there cited."
(Emphasis added.)
Section 2 of H. B. 11, in effect, does three things:
         1.   Specifies the new rate applicable to distilled
              spirits and wine.
         2.   Clearly expresses the intent that for the pus-
              pose of the rate boost, "first possession"
              shall include possession of stock held for sale
              on September 1, 1959.

         3.   Directs that the tax increase be collected on
              all such stock.
         It is clesr that Nos. 2 and 3 above are designed
solely for the purpose of effectuating the tax increase, and
are germane to the main object of the Bill as stated in the
caption.
         For the reasons above stated, you are advised that
the provisions of subs. 2 of Sec. 2 of H. B. 11 are consti-
Honorable Coke R. Ste.venson,Page 5       (Opinion No. WW695)


tuitional. Accordingly, you are directed .tocollect the tax
increase from all retailers on all stock held fo;,sale as of
Septemoer 1, 1959.
                              SUMMARY
                     Subsection 2 of Section 2 of House
              Bill 11, 3rd C.S., 56th Leg., directs the
              Liquor Control Board to collect a "floor
              tax" on all stock held for sale as of
              September 1, 1959, from all retailers of
              distilled spirits and wine in Texas. Such
              provision does not contravene Art. III,
              Sec. 35, of the Texas Constitution.
                               Very truly yours,
                               WILL WILSON
                               Attorney General


                               By:             t+
                                        k N. Price '
JNP:lp
APPROVED:
OPINION COMMITTEE:
Geo P. Blackburn, Chairman

J. C. Davis
James R. Irion
Marvin H. Brown, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
By:
      W. V. Geppert